Case: 20-40195      Document: 00515920872         Page: 1     Date Filed: 06/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 30, 2021
                                  No. 20-40195                           Lyle W. Cayce
                               Conference Calendar                            Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Martin Ysassi,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:19-CR-1-2


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Martin Ysassi has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Ysassi’s motion for leave to file an out of-time response is GRANTED. The


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40195      Document: 00515920872          Page: 2   Date Filed: 06/30/2021




                                    No. 20-40195


   record is not sufficiently developed to allow us to make a fair evaluation of
   Ysassi’s claim of ineffective assistance of counsel; we therefore decline to
   consider the claim without prejudice to collateral review. See United States
   v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Ysassi’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                          2